Name: Commission Regulation (EEC) No 911/81 of 3 April 1981 amending Regulation (EEC) No 2684/80 opening a standing invitation to tender for the sale for export of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 81 Official Journal of the European Communities No L 91 / 17 COMMISSION REGULATION (EEC) No 911/81 of 3 April 1981 amending Regulation (EEC) No 2684/80 opening a standing invitation to tender for the sale for export of olive oil held by the Italian intervention agency No 2960/77 (') for the sale for export of about 14 000 tonnes of extra quality virgin olive oil and about 4 000 tonnes of olive residue oil out of inter ­ vention purchases made during the 1978/79 , 1979/80 and 1980/81 olive oil marketing years at a rate of 2 000 tonnes per month for each quality, this latter quantity being increased the following month by any quantity of olive oil remaining unsold from the previous invitations to tender. (!) OJ No L 348 , 30 . 12 . 1977, p . 46 .' 2 . In the second subparagraph of Article 3 , the following two dates are added : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 1 2 (4) thereof, Whereas Commission Regulation (EEC) No 2684/80 of 21 October 1 980 (3) provided for the sale of some 10 000 tonnes of extra virgin olive oil by five monthly invitations to tender, the last of which took place at the end of March 1981 ; Whereas there is still scope for exporting edible olive oil , equally there exists the possibility of exporting olive residue oil ; Whereas the standing invitation to tender should accordingly be extended and the sale of a further quan ­ tity should be provided for, in the order made by the 1979/80 and 1980/81 marketing years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats ,  22 April 1981 ,  20 May 1981 .' 3 . The following Article 3a is added : 'Article 3a 1 . With regard to olive residue oil , tenders shall be made for an oil of 5 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, reduced in accordance with the scale below :  above 5 ° up to 8 ° acidity : reduction of 1-20 ECU for each degree or frac ­ tion of degree of acidity above 5 ° , HAS ADOPTED THIS REGULATION : Article 1  above 8 : additional reduction of 1 -50 ECU for each degree or fraction of degree above 8 ° .' Regulation (EEC) No 2684/80 is hereby amended as follows : 1 . In Article 1 , the first paragraph is replaced by the following : ' 1 . The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', here ­ inafter referred to as 'AIMA', shall open a standing invitation to tender in accordance with the provi ­ sions of this Regulation and of Regulation (EEC) Article 2 ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12. 1980, p . 16 . P) OJ No L 278, 22 . 10 . 1980, p . 5. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 91 / 18 Official Journal of the European Communities 4. 4 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1981 . For the Commission Poul DALSAGER Member of the Commission